Mr. Chief Justice Craig, dissenting: I am unable to agree with a majority of the court in the decision of this case. When the case was here before, it will be found, upon an examination of the opinion of the court then filed, (Torrence v. Shedd, 112 Ill. 466,) that three questions in dispute between the parties were then settled and determined. Upon this point the opinion reads: “It is contended in the original argument, as well as in the petition for a rehearing, among other things, first, that the Onahan contract of the 29th of January, 1876, was binding upon Sorin, and that appellant is consequently concluded by it; second, that the deed and contract between Torrence and Sorin of the 29th of January, 1881, are champertous and void ; and third, that by virtue of Sorin’s deed to Bowen of the 25th of April, 1871, appellant is estopped from setting up title to the land in question. We have carefully considered these positions, and * * * we are fully satisfied that said positions, and each of them, are not tenable, and they must therefore henceforth be regarded as conclusively settled against appellees.” The opinion, after discussing other matters, concludes: “The remanding order in question will therefore be, and is now, so modified and amended as to leave all questions arising upon the record, except the three herein disposed of and eliminated from the case, open for further consideration upon the rehearing of the cause in the Superior Court.” From this statement it is plain that, so far as any claim was predicated upon the Onahan contract, that was adjudicated, settled and determined, and having been determined, the Onahan contract, and all rights under it, were out of the case, and I am aware of no authority under which that matter could again be re-opened and rights predicated thereon. But it is said a letter was introduced on the last trial which was not before the court when the case was decided by this court. If a letter was put in evidence in regard to the Onahan contract, that was error, as the court had no right, under our former decision, to enter upon any consideration of matters connected with or growing out of the Onahan contract. On the last hearing in the Superior Court appellees set up, as a defense to the relief claimed in the bill, the contract entered into March 8, 1877, between Haines and Sorin. Appellees did not undertake to show that Haines or his assigns had performed the contract, or that they were ready or willing to perform it, or that it imposed any obligation on them, but they claimed that as soon as Sorin acquired title to the undivided one-third of the quarter section, under the contract they became seized of that title, and Sorin was without relief in a court of equity. The court, on the hearing, dismissed the bill, holding, as I understand the decree, that under the Haines-Sorin contract Sorin became a trustee for Haines and his grantees, and when he acquired the undivided one-third of the title to the land from the heirs of Edward DeSeille, he could not assert that title in a partition proceeding, but appellees were entitled to that title. I do not concur in that view. At the time the contract was made, Haines held the title to two-thirds of the north quarter, and by the express terms of the contract all that appellees can claim under the contract is, that in the event Sorin obtained the title to the other one-third he agreed to convey to Haines that title, and then Haines agreed to convey to Sorin, by perfect title, seventeen acres of the quarter. If this was the contract, the consideration, and the only consideration, for a deed from Sorin to Haines was, that Haines should convey seventeen acres to Sorin. Can Haines or his grantees compel Sorin to convey without payment of the consideration for which the conveyance was agreed to be made? I am aware of no principle of equity which would lend its aid to establish a rule of that character. The proposition is too plain to admit of argument, .that where a vendor agrees to convey for a certain stipulated consideration to be paid by the vendee, the vendee cannot obtain a deed unless he has performed his part of the contract or has offered to perform. The relief claimed by appellees is but a specific performance of a contract. If they were substituted to the place that Haines occupied in the contract in respect to Sorin, then they were bound to assume Haines’ obligation to Sorin. They cannot obtain the benefits of the contract without at the same time assuming the burdens imposed by it. If, then, they are demanding the specific performance of a contract, what is the law applicable to the case? “It is the fundamental doctrine upon which the specific enforcement of contracts in equity depends, that either of the parties seeking to obtain the equitable remedy against the other must, as a condition precedent to the existence of his remedial right, show that he has done, or offered to do, or is then ready and willing to do, all the essential and material acts required of him by the agreement at the time of commencing the suit, and also that he is ready and willing to do all such acts as shall be required of him in the specific execution of the contract according to its terms.” Pomeroy on Specific Per. of Contracts, sec. 323 ; Fry on Specific Per. sec. 608. . This court has held in a number of cases, that “no rule is better settled than that a party can not compel the specific performance of a contract, in equity, unless he shows that he himself has specifically performed, or can justly account for the reason of his non-performance.” (Scott v. Shepherd, 3 Gilm. 483; Stow v. Russell, 36 Ill. 18 ; Board of Supervisors v. Henneberry, 41 id. 179; Cronk v. Trumble, 66 id. 428.) Here Haines parted with the title he held to the quarter of land long before Sorin obtained the title from Edward DeSeille to his one-third interest. Haines never offered to perform the contract, nor have his grantees ever offered to do so. This action for partition was brought in August, 1881. On the first hearing appellees did not set up this Haines-Sorin contract as a defense. It was not put in evidence or relied upon. Indeed, it was never heard of, as a defense, until the second hearing. Moreover, this cause has been pending about thirteen years, and appellees have never, at any time, offered to perform the contract, nor have they ever requested Sorin to perform it. Does this show that they have been ready and willing to do such acts as the contract requires, which is a condition precedent to a specific performance of the contract? Where there have been such delay and total disregard of the terms and conditions of a contract, a court of equity will never decree a specific performance. But it is said, under the contract there was a relation of trust existing between Haines and Sorin. All that can be claimed of the contract is, that it was a mere written agreement, under which Sorin agreed, provided he acquired the outstanding title, to convey it to Haines, in consideration of which conveyance Haines agreed to convey to Sorin, by perfect title, seventeen acres of the land. Is there any trust created by such a contract? If so, a trust is created by every contract where one person sells lands, by contract or bond for deed, to another. When Sorin obtained title to the land in question he held the title as owner. He held in his own right, and not in trust for any person. Of course, he was bound to comply with any contract he had made in regard to the land, with Haines or any other person; but that fact did not make him a trustee. There is another branch of the decision of the majority of the court in which I do not concur. In 1867 the land in question was sold for taxes, and on the second day of September, 1869, under and by virtue of the sale, the sheriff of Cook county executed and delivered to John Forsythe, assignee of the purchaser at the tax sale, a deed for the premises. On the hearing, the defendants offered in evidence the delinquent list, judgment, precept, certificate of sale, affidavit filed on application for deed, and the sheriff’s deed. The evidence was offered for the purpose of establishing title under the act of 1835, which provides that “actions brought for the recovery of any lands, tenements or hereditaments, of which any person may be possessed, by actual residence thereon, for seven successive years, having a connected title, in law or equity, deducible of record from this State or the United States, or from any public officer or other person authorized by the laws of this State to sell such land for the non-payment of taxes, * * * shall be brought within seven years next after possession being taken, as aforesaid.” The affidavit for a deed did not conform to the requirements of the statute, and for this reason the court excluded all the offered evidence, and also all evidence introduced for the purpose of establishing possession, by actual residence, under such title, and this ruling is relied upon as error. In Collins v. Smith, 18 Ill. 160, in discussing the meaning of the statute, “having a connected title, in law or equity, deducible of record,” it was held that the statute had reference only to the source or beginning of title under which the party claims, and not to each link in the chain. It is there said (p. 163): “If the foundation, source or beginning of the title under which the party claims and enters is of record,—that is, by grant of the State or the United States, or by grant of a public officer or other person authorized to sell for non-payment of taxes, or on execution, or under order, judgment or decree of a court of record,—then it is deducible of record to every person who can connect himself with it” by competent evidence. In Jandon v. McDowell, 56 Ill. 53, as appears from the record, Duncan held title from the United States, and on March 19, 1839, he conveyed to the plaintiff. The deed was recorded on April 18 of the same year. Afterwards, and on November 7,1840, Duncan made a second conveyance to Marvin Owen, and the defendant acquired title by mesne conveyances from Owen. In 1844 the defendant moved on the land, and resided thereon for a period of seven years, and in the action of ejectment brought against him by Jandon, who acquired the" first conveyance from Duncan, said defendant set up and relied upon the statute of 1835 as a defense to the action, and the court held that he brought himself within the bar of the statute, and that the plaintiff could not recover. It is there said: “Defendant in error has shown a connected chain of title from the general government to himself, by patent and mesne conveyances. This is prima facie a title in fee, at law, and is the kind of title contemplated by the statute of 1835. It would be unreasonable to suppose the legislature only intended to embrace perfect titles, as they could always be successfully asserted in the courts, and hence require no aid from the Statute of Limitations. Had defendant in error held the first deed from Duncan, then his title would have been amply good without the bar of the statute. But only being apparently the better title, and being connected by deeds purporting to convey the fee, it is the legal title contemplated by the statute.” In Elston v. Kennicott, 46 Ill. 187, the construction of the act of 1835 arose in a case where the defendant relied on a tax deed of 1842, which was offered in evidence without a judgment or precept. But while the court held that the deed was color of title, it was also held that the deed was not a prima facie title. It is there said (p. 210): “If the defendants had shown, not merely a tax deed, but also a judgment and precept directing the sale, they would doubtless have been within the statute, even though the tax title might not have been good as paramount title.” In Pillow v. Roberts, 13 How. 477, the construction of a limitation statute of Arkansas was before the. court, which provided that all actions against the purchaser, his heirs or assigns, for the recovery of lands sold by any collector of the revenue for the non-payment of taxes, and for lands sold at judicial sale, shall be brought within five years after the date of such sales. In passing on the statute the court said: “In order to entitle the defendant to set up the bar of this statute after five years’ adverse possession, he had only to show that he and those under whom he claimed held under a deed from a collector of the revenue, of lands sold for the non-payment of taxes. He was not bound to show that all the requisitions of the law had been complied with, in order to make the deed a valid and indefeasible conveyance of the title.” See, also, Moore v. Brown, 11 How. 424. From these cases it is apparent that where a party relies on the act of 1835 he is not required to establish a valid title, but is only required to produce a prima facie title,—one that appears, on its face, to be good, but at the same time contains defects which might be sufficient to defeat it if relied upon as paramount title. If the title relied upon is a tax title, it is not necessary to prove that all the steps required by law to make a valid title have been complied with, but if there is a judgment, a precept and deed, that will be sufficient, although all the requirements provided by the statute have not been observed. This construction is sustained by the cases cited, and it has been adhered to so long that it may be regarded as a rule of property, and ought not to be changed. In the record before the court, as I understand it, complainant established title to an undivided one-third of the land in controversy, and in my opinion he was entitled to a decree for the land, except so far as any part may have been occupied,, by actual residence, for seven successive years, under a connected title deducible of record from the State, as provided by the act of 1835.